Case 5:20-cv-04246-BLF Document 1-1 Filed 06/25/20 Page 1 of 16




                     EXHIBIT 1
                        Case 5:20-cv-04246-BLF Document 1-1 Filed 06/25/20 Page 2 of 16                                                                      (o15
                                                                                                                                                      SUM-10Q
                                        SUMMONS                                                                           FOtt COURT use ONLY
                                                                                                                      fSOLO PARA USO DE LA CORT^
                                  (CnACiON JUDiClAL}
                                                                                                       ELECTRONICALLY FILED BY
NOTICE TO DEFENDANT: HARTFORD LIFE^^^^*t€€IP£NT4MSLJRANCE                                              Superior Court of California,
^AW50 At DEMANDADO): COMPANY; suid, DOES 1 through 10, indusive^ '
                            ;                                                                          County of Monterey
                                                                                                       On 5/27/2020 3:06 PM
                                                                                                       By: Christina Flores, Deputy
YOU ARE BEING SUED BY PLAINTIFF: IATiRBEN M. STTT.N,
rto ESTA DEMANDANDO el DEMANDANJE):




  NOTICEI You have been sued. The court may decide against you Nvithout your being heard unless you respond within 30 days. Reed the Information
  babw.
    You have 30 CALENDAR DAYS eher this summons end legal papers are senred on you to iiie a written response at this court and have a copy
 served on the plaintirr. A letter or phone can will not protect you. Yourwiittan response must be in proper legal form if you want the court to hear your
 case. There may be a court brm that you can use for your response. You can fmd these court forms and more information at the California Courts
  Online Self-Help Center (vyww.ooumh^.oa.gow^^e/p), your county law Nbrary, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk tor a toe waiver form. If you do not file your response on time, you may lose the case by detoult, and your wages, mor>ey, and property
 may be taken without torther warning from thn noun
    There are other legal roqutremonts. You may want to call an attorney right away. If you do r>ot krx>w an attorney, you may wont to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible tor free legal eervicee from a nonprofit legal cervices program. You con bcate
 these nonprofit groups at the Cafifbmia Legal ^rvices V^b site {mrNJawh^podfifonua.org), the California Courts Online Self-Heb Center
 {www.cwrUnfo.ca.govfs^fhaip), or by contacting your local court or county bar association. NOTE: The court has a statutory lien tor waived fees and
 costs on any settlement or arbitratton award of^tO.OQOor more in a dvticace. The courfsiien nujst be paid before the court wtil dksmlsathe case.
 lAytSOl Lo hen damandado. ^no raepondo donUo do SOdlos, la cortv puodo doci<Sr on su contra sin osoucharsu vorsidn. Lea la }nfomjod6n o
 contlnuad6n.
    Tlano 30 DIas OE CALENDARIO despuis da qua la antraguan astadtaddnypapaleslagalesparaprasentaruna mspuasta porescrito an asta
 oorta y haoer qua se entrague unaoopia al damandante. Una carta o una Bamada tetefdnica no to protegen. Su raspuesta por esorito O’ana qua estar
 an formal legal cometo si dasea qua procaaen su caso an la corto. Eapoelbla qua haya un formulatfo quo ustad puada user pan cu rospuecto.
 Puada anconnr asns nmuiarioti ea la corta y mas Inrormacion an e/ canpo de Ayijqa de las uortas da uaiitomia (www.eucorte.ca.gov;. an la
 biblioteca da layea da au condado o an la corta qua la quada m6s cerca. Si no puade pager la cuata da prasantaddn, pida al aecntaffo da la cotta
 qualadd un formularto da axanddn da pago da euolas. SInoprasanta su raspuesta a tiampo. puada pardar al caso porlneumpllmlanto y la corta la
 podfi qullat uj utaldo, dtnaro y blanuit dn fnAu advatiandv.
   Hay o^s raquidtos togatos. £s n»come/}dat>/a qua Hama a un abogado inmadiatamanta. Si no conoce a un abogado, puada Uamar a un ssrvfdo da
 nmlsfdn a ebogados. SI no puada pager a un abogado, asposJbla qua cump/a con los raqufsltos para obtenarservfdos laga/es gratuftos da un
 programa da aarvletos lagalas sin lines da lucre. Puada encontrar astos grupos dn Unas da lucre an al stdo wab da Cdlforrda Legal Saryfeas,
 (Vvww.lawhelpealifbmla.orQ;, an al Caniro da Ayuda da las Cortes da CaMfomla, (Www.5ucorto.ca.gov; o poniindosa an contacto con la corta o al
 cdaglo da abogados localas. AVISO: Por ley. la corta tlena deracho a radamarlas cuotasylos costosexantosporimponerun gravamen sobra
 oualquiarracuparaddn da $10,000 6 mtis da valor radtsida madianta un acuardo o una concasiOn da arbitr^e an un caso da derecho aV/. Tiane qua
 pagaral gravamen da la cone animsdaqua la corta puada dasachar al caso.
The name and address of the court is:                                                                   CASE NUMBER:
                                                                                                        (Nijrmm <r«r CmoI.'
(El nombre y diracciOn da la corte as):                                                                                       20CV001494
Superior Court ol‘ CHlifomin, County of Monlcrcy
1200 Agi»i\jitoRcL
Monicre)': California 93910
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: MicbaelB.Honow/Nit^oleD.Podgurski
(£1 nombre, la direcciOn y el nOmero de telOfono del abogado del demandanfe, o del demandanfe que no Uene abogado. es):
DONAHUE & HOimOW LLP
 1960 E Grand Avc, StC 1215, El Scgundo, CA 90245                                                                (310) 322-0300
                                                                       Clerk, by                                                Deputy
date; 5/27/2020
(Fecha)                                                                (Secretario) /s/ Christina Flores                       (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form PO$-010).)
(Para pruaba de entrega de esta citetldn use el formuterio Proof of Service of Summons, (PQ^IO)).
                                  NOTICE TO THE PERSON SERVED: You are served
                                  t, I  I as an Individual rittferidHrU
                                  2. [~~| as the person sued under the hetittous name of fspecr/y;.'


                                     3 I X \ on behalf of (speedy);        HARTFOROUFEANOACCIDENTINSURANCECOItf>ANY

                                         under: IX I CCP416.10(corporation)                                    ]   CCP 416.60 (minor)
                                                I  I CCP 416.20 (defunct corporation)                          ]   CCP 416.70 (conservatee)
                                                I  I CCP 416.40 (association Of partnership) I                 I   CCP 416.90 (authorized person)
                                        ____     1  other (specify):
                                       *^^1 by personal delivery on (date):                  '2^^ '"XjO
                                                                                                                                                          PaBP 1 of 1
Fonn Adopted tor Mendeteiy Uw                                        SUMMONS                                                   Code of Chrtl PreeeS«e $§ 412 20,46S
  judicial CauodI ef Caitfernii                                                                                                                  ynm aXirtuTfo ee.pov
 SLiM-HO p»^.Jutv1,20Wl
                                                                      Exhibit 1                                                                          9
                                                                                                                                           wtMUw Qae » F«m MAT-
              Case 5:20-cv-04246-BLF Document 1-1 Filed 06/25/20 Page 3 of 16


                                                                         ELECTRONICALLY FILED BY
                                                                         Superior Court of California,
      1   MICHAEL B. HORROW (SBN 162917)                                 County of Monterey
          NICHOLE D. PODGURSKI (SBN 251240)                              On 5/27/2020 3:06 PM
      2   DONAHUE & HORROW, LLP                                          By: Christina Flores, Deputy
          1960 E. Grand Avenue, Suite 1215
      3   El Segundo, California 90245
          Telephone: (310) 322-0300
      4   Facsimile: (310) 322-0302
          Email: mhorrow@donahuehorrow.com
      5   Email: npodgurski@donahuehorrow.com

      6   Attorneys for Plaintiff, LAUREEN M. SHEN

      7
      8
      9                           SUPERIOR COURT OF THE STATE OF CALIFORNIA

     10                                      FOR THE COUNTY OF MONTEREY
Qb
J    11
     12   LAUREEN M. SHEN                                          Case NO.20CV001494
O
S    13                             Plaintiff,
O
                                                                   COMPLAINT & JURY DEMAND
     14                    vs.

as' 15    HARTFORD LIFE AND ACCIDENT                               1) Breach of the Duty of Good Faith and Fair
          INSURANCE COMPANY; and, DOES 1 through                   Dealing;
Z 16      10, inclusive,
O                                                                  2) Breach of Contract
a
    17                              Defendants.
     18
     19
                    Plaintiff alleges as follows:
     20
                                                    GENERAL ALLEGATIONS
     21
                                                          Introduction
     22
               1.        Plaintiff, LAUREEN M. SHEN (“MS. SHEN”), an employee of the City of Monterey,
     23
          was a participant in the group Long Term Disability Plan issued and administered by Defendant
     24
     25   HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY (“HARTFORD”).

     26        2.        When Plaintiff’s health declined, she sought the coverage promised by the Policy. For
     27   several years, HARTFORD honored the claim and provided Long Term Disability benefits.
     28

                                                              -1-
                                                     COMPLAINT & JURY DEMAND
                                                       Exhibit 1                                         10
              Case 5:20-cv-04246-BLF Document 1-1 Filed 06/25/20 Page 4 of 16




      1        3.       Then, on March 31,2020, despite no improvement in her health and capabilities,
      2   HARTFORD abruptly denied Plaintiffs claim.
      3
                                                     Factual Summary
      4
               4.       Plaintiff at relevant times is, and has been, a resident and citizen of the State of
      5
          California.
      6
      7        5.       Plaintiff alleges upon information and belief that the Defendant, THE HARTFORD

      8   LIFE AND ACCIDENT FNSURANCE COMPANY (“HARTFORD”) is, and at all relevant times

      9   was, a corporation duly organized and existing under and by virtue of the laws of the State of
     10   Connecticut, and authorized to transact and transacting the business of insurance in this state.
Pm
^    >1
               6.       The true names or capacities, whether individual, corporate, associate, or otherwise, of
I 12
§    13   Defendants, DOES 1 through 10, are unknown to plaintiff who therefore sues said Defendants by
O
pa        such fictitious names. Plaintiff is informed and believes and on such information and belief alleges
09   14
Ed
     15   that each of the Defendants sued herein as a DOE is legally responsible in some manner for the
PC
<
z    16   events and happenings referred to herein, and will ask leave of this court to amend this complaint to
O
Q
     17   insert their true names and capacities in place and instead of the fictitious names when the same
     18   become known to plaintiff.
     19
               7.       Based upon information and belief. Defendant HARTFORD issued Long Term
     20
          Disability Policy Number GLT691071 to the City of Monterey.
     21
               8.       Based upon information and belief, the Policy, provides a gross disability benefit of 66
     22

     23   and 2/3% of Plaintiff s pre-disability earnings, less other Income benefits, following a 90-day

     24   Elimination Period.
     25        9.       Based upon information and belief, the Policy defines “Total Disability or Totally
     26
          Disabled” as: “means during the Elimination Period and for the next 24 months, as a result of injury
     27
          or sickness, You are unable to perform with reasonable continuity the Essential Duties necessary to
     28
          pursue Your occupation in the usual and customary way.”
                                                        -2-
                                                 COMPLAIMT & JURY DEMAND
                                                    Exhibit 1                                                  11
              Case 5:20-cv-04246-BLF Document 1-1 Filed 06/25/20 Page 5 of 16




      1        10.       On or about June 4, 2013, Plaintiff became disabled as defined by the Policy.
      2        11.       Prior to her disability, Plaintiff was a Police Records/Detention Supervisor for the
      3
          City of Monterey. In this position, Plaintiff was required to establish and maintain the police records
      4
          system, supervise the operation of the City’s detention facility; assist in the preparation of the annual
      5
          budget for the records and jail sections; oversee the evidence and property operation of the
      6
      7   department; to be custodian of police records; other duties as required.

      8        12.       On or about June 14, 2013, Dr. Radhika Mohandas completed an Attending Physician

      9   Statement certifying Plaintiffs disability due to chronic sinusitis, chest pain and major depressive
     10   disorder.
J
nJ
     11
               13.       On or about August 29, 2013, podiatrist Scott D. Smith completed an Attending
     12
O
§    13   Physician Statement certifying Plaintiffs disability due to hallux vargas and venus insufficiency.
O
               14.       On or about September 4, 2013, Defendant HARTFORD approved Plaintiffs claim
0^   14
Ed
S    15   for Long Term Disability benefits.

Z    16        15.       On or about, August 18, 2015, Defendant HARTFORD approved Plaintiffs claim
O
a
     17   under the “any occupation” definition of Total Disability.
     18
               16.       On or about July 6, 2016, Plaintiff completed an updated Claimant Questionnaire
     19
          confirming her inability to return to work due to lumbar pain, tom left rotator cuff, right hand
     20
          numbness, fibromyalgia, neck pain and anxiety/depression.
     21
               17.       Based upon information and belief. Defendant HARTFORD continued to approve
     22

     23   Plaintiffs claim for Long Term Disability benefits throughout 2017, 2018 and 2019.

     24        18.       On or about May 8, 2019, Dr. Radhika Mohandas completed an Attending Physician
     25   Statement certifying Plaintiffs ongoing disability due to back pain, sciatica and severe depression.
     26
               19.       On or about January 13, 2020, Plaintiff consulted with Dr. Gus Halamandaris. Dr.
     27
          Halamandaris documented Plaintiff continued to be disabled due to her right trigeminal neuralgia.
     28

                                                           -3-
                                                COMPLAINT & JURY DEMAND
                                                   Exhibit 1                                              12
              Case 5:20-cv-04246-BLF Document 1-1 Filed 06/25/20 Page 6 of 16




      1       20.            On or about March 31,2020, Defendant HARTFORD abruptly denied Plaintiffs
      2   claim for benefits.
      3
              21.            To date, Plaintiff has performed all of her obligations under the Policy. Despite this,
      4
          Plaintiff has not received all of the benefits she is entitled to under the subject Policy.
      5
      6              PLAINTIFF, LAUREEN SHEN, FOR A FIRST CAUSE OF ACTION AGAINST
      7   DEFENDANTS, HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY; and DOES I
      8   through 10, FOR BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING,

      9   ALLEGES:
                1.           Plaintiff refers to each and every paragraph of the General Allegations and
     10
CM        incorporates those paragraphs as though set forth in full in this cause of action.
J    11

     12        2.            Defendants, and each of them, have breached their duty of good faith and fair dealing
O
S    13   owed to Plaintiff in the following respects:
O
33
^    14                      a.      Unreasonably failing to make payments to Plaintiff at a time when Defendants
Ed
EB   15
                     knew that Plaintiff was entitled to the payments under the terms of the Policy.
z
O    16
Q                            b.      Unreasonably delaying payments to Plaintiff knowing Plaintiffs claim for
     17
                     benefits under the Policy to be valid.
     18

     19                      c.      Unreasonably withholding payments from Plaintiff knowing Plaintiffs claim

     20              for benefits under the Policy to be valid.
     21                      d.      Unreasonably misrepresenting to Plaintiff pertinent facts and insurance Policy
     22
                     provisions relating to the coverage in issue.
     23
                             e.      Failing to reasonably and promptly investigate and process Plaintiffs claim
     24
                     for benefits.
     25
     26                      f.      Not attempting in good faith to effectuate a prompt, fair and equitable

     27              settlement of Plaintiff s claim for benefits in which liability has become reasonably clear.

     28

                                                                  -4-
                                                    COMPLArNT & JURY DEMAND
                                                      Exhibit 1                                                13
                Case 5:20-cv-04246-BLF Document 1-1 Filed 06/25/20 Page 7 of 16




       1                       g-       Failing to promptly provide a reasonable explanation of the basis relied upon
       2               in the Policy, in relation to the applicable facts, for the denial of Plaintiff s claim for
       3
                       benefits.
       4
                               h.       Plaintiff is informed and believes and thereon alleges that Defendant has
       5
                       breached its duty of good faith and fair dealing owed to Plaintiff by other acts or omissions
       6
       7               of which Plaintiff is presently unaware and which will be shown according to proof at the

       8               time of trial.

       9          3.           As a proximate result of the aforementioned unreasonable conduct of Defendants,
      10   Plaintiff has suffered, and will continue to suffer in the future, damages under the Policy, plus
&
J     11
           interest, and other economic and consequential damages, for a total amount to be shown at the time
      12
O
^     13   of trial.
O
X                 4.           As a further proximate result of the aforementioned unreasonable conduct of
      14
til
      15   Defendants, Plaintiff has suffered anxiety, worry, mental and emotional distress, all to Plaintiff’s
X
<
z     16   general damage in a sum to be determined at the time of trial.
O
o
      17          5.           As a further proximate result of the unreasonable conduct of Defendants, Plaintiff
      18
           was compelled to retain legal counsel to obtain the benefits due under the Policy. Therefore,
      19
           Defendants are liable to Plaintiff for those attorneys’ fees, witness fees and costs of litigation
      20
           reasonably necessary and incurred by Plaintiff in order to obtain the Policy benefits in a sum to be
      21
           determined at the time of trial.
      22

      23          6.           Defendants’ conduct described herein was intended by Defendants to cause injury to

      24   Plaintiff or was despicable conduct carried on by the Defendants with a willful and conscious
      25   disregard of the rights of Plaintiff, or subjected Plaintiff to cruel and unjust hardship in conscious of
      26
           Plaintiffs rights, or was an intentional misrepresentation, deceit, or concealment of a material fact
      27
           known to the Defendants with the intention to deprive Plaintiff of property, legal rights or to
      28
           otherwise cause injury, such as to constitute malice, oppression or fraud under California Civil Code
                                                            -5-
                                                      COMPLAINT & JURY DEMAND
                                                         Exhibit 1                                                   14
             Case 5:20-cv-04246-BLF Document 1-1 Filed 06/25/20 Page 8 of 16




      1   § 3294, thereby entitling Plaintiff to punitive damages in an amount appropriate to punish or set an
      2   example of Defendants.
      3
                7.        Defendants’ conduct was highly reprehensible because (1) it caused Plaintiff not only
      4
          substantial economic loss, but also personal physical injury and physical sickness; (2) it
      5
          demonstrated Defendants’ indifference and reckless disregard as to the health and safety of Plaintiff;
      6
      7   (3) it was repeated and continuous, rather than Just an isolated incident; (4) it caused harm to

      g   Plaintiff not by accident, but rather by Defendants’ intentional malice, trickery, and deceit; and (5)

      9   Plaintiff was financially vulnerable to Defendants’ conduct.
     10         8.        Defendants’ conduct described herein was undertaken by the corporate Defendant’s
0.
J    11
          deputies or managing agents, identified herein as DOES 1 through 10, who were responsible for
     12
O
§    13   claims supervision and operations, underwriting, communications and/or decisions. The
O
X         aforedescribed conduct of said managing agents and individuals was therefore undertaken on behalf
     14
          of the corporate Defendants. Said corporate Defendants further had advance knowledge of the
S    '5
Z    16   actions and conduct of said individuals whose actions and conduct were ratified, authorized, and
O
o
     17   approved by managing agents whose precise identities are unknown to Plaintiff at this time and are
     18
          therefore identified and designated herein as DOES 1 through 10, inclusive.
     19
     20
                     PLAINTIFF, LAUREEN SHEN, FOR A SECOND CAUSE OF ACTION AGAINST
     21   DEFENDANTS, HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY; and DOES I
     22   through 10 FOR BREACH OF CONTRACT, ALLEGES:
     23         1.        Plaintiff refers to each and every paragraph of the General Allegations and

     24   incorporates those paragraphs as though set forth in full in this cause of action.
     25        2.         Defendants, and each of them, owed duties and obligations to Plaintiff under the
     26
          Policy.
     27

     28

                                                            -6-
                                                COMPLAINT & JURY DEMAND
                                                   Exhibit 1                                             15
                 Case 5:20-cv-04246-BLF Document 1-1 Filed 06/25/20 Page 9 of 16




                  3.          Defendants, and each of them, breached the terms and provisions of the insurance
       2   Policy by failing and refusing to pay benefits under the Policy as set forth in the second paragraph of
       3
           the First Cause of Action, incorporated herein by reference.
       4
                  4.          As a direct and proximate result of Defendants’ conduct and breach of their
       5
           contractual obligations, Plaintiff has suffered damages under the Policy in an amount to be
       6
       7   determined according to proof at the time of trial.

       8
       9               WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
           follows:
      10
                       AS TO THE FIRST CAUSE OF ACTION AGAINST DEFENDANTS, HARTFORD LIFE
           AND ACCIDENT INSURANCE COMPANY; AND DOES 1 through 10, inclusive, FOR BREACH
I     12   OF THE DUTY OF GOOD FAITH AND FAIR DEALING:
i '3                   I.    Damages for failure to provide benefits under the Policy, plus interest, including
.a    14   prejudgment interest pursuant to Section 10111.2 of the California Insurance Code, and other
til
aq    15
<          economic and consequential damages, in a sum to be determined at the time of trial;
z     16
O
Q                  2.        General damages for mental and emotional distress in a sum to be determined at the
      17
           time of trial; For attorneys’ fees, witness fees and costs of litigation incurred by Plaintiff to obtain
      18
      19   the Policy’s benefits in an amount to be determined at the time of trial;

      20           3.        Punitive and exemplary damages in an amount appropriate to punish or set an
      21   example of Defendants;
      22
                   4.        For costs of suit incurred herein; and,
      23
                   5.        For such other and further relief as the Court deems just and proper.
      24

      25

      26
           ///
      27   ///
      28   ///

                                                               -7-
                                                    COMPLAINT & JURY DEMAND
                                                      Exhibit 1                                              16
             Case 5:20-cv-04246-BLF Document 1-1 Filed 06/25/20 Page 10 of 16




      1           AS TO THE SECOND CAUSE OF ACTION AGAINST DEFENDANTS, HARTFORD
      2   LIFE AND ACCIDENT INSURANCE COMPANY; AND DOES 1 through 10, inclusive, FOR
          BREACH OF CONTRACT:
      3
                  1.       Damages under the Policy in an amount to be determined according to proof at the
      4

      5   time of trial;

      6           2.       For costs of suit incurred herein; and,

      7           3.       For such other and further relief as the Court deems just and proper.
      8

      9
              Dated: May 27, 2020                             DONAHUE & HORROW LLP
     10
&
-j   11

I >2                                                          MICHAEL B. HORROW
§    13                                                       Attorneys for Plaintiff
O
9
08   14
                                                DEMAND FOR JURY TRIAL
g9   15
<                 Plaintiff hereby demands a trial by jury.
Z    16
O
a             Dated: May 27, 2020                             DONAHUE & HORROW LLP
     17

     18
     19                                                       MICHAEL B. HORROW
                                                              Attorneys for Plaintiff
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                              -8-
                                                  COMPLAINT & JURY DEMAND
                                                    Exhibit 1                                        17
                    Case 5:20-cv-04246-BLF Document 1-1 Filed 06/25/20 Page 11 of 16
                                                                                                                                                            CM-010
 ATTORNEY OBPARiy mhCfUT fiXrORNey-{Nara,:Stoie.ear number..enij oMess}:.                                                 .FOR COURT use ONLY.
~^ehaelB.HoiTow/NichdleD:.Podgurski,                            SBN; 16291.7^5124.0
     DONAHOE &,'HORROW'I^                                                                               ELECTRONICALLY FILED BY
   11^60 e; (Sraridl,Aydi :Ste M§, !E], Segundb, Ca:90245                                               Superior Court of California,
        TELEPHONE NO-'(3.10) 322-0300                ;fax no:: (310) 322-0302                           County of Monterey
 attorney. PORrfflaTOxLauicenM. Shen
suPERiciR COURT OF cau:toRnw,.-cOu^-Of MQNTEI^'
                                                                                                        On 5/27/2020 3:06 PM
      STREET ADDRESS:d200AgUajitO Rd.                                                                   By: Christina Flores, Deputy
     NiAiLiNG AODRESs: HOO.Aguajito Rd.
    :cnYANDnp.coDE:vMdntiBrcy, i939.40‘
         iBRANCH NAMErMonterev Courthouse
  CASE;naWE: Shen v., tfaritford Life and -Accident Insurance Company
                                                                                                         CASE NUMBER:
       QIVIL CASf COVER SHEET                                    Complex Ca^ Designation
E] .Unlimited'                   j Limited                                                                           20CV001494
          (Amount                  :(Amount                I     I Counter,          I    I iJoinder
                                                                                                            .-JUDGE;
         derndnd'ed                .demdnded is           ipiled with'fifst .appearance ey'defehdant
          exceeds $25,000)         $25,'000-or less)            (Gal Rules of Court, rule;3:402)               DEPT:

                                        Items' 1~€^be!ow rhustibe completed:(s&e. Jnstructions on page.2).
1. Check drie:box below fdr-ttieicase^type: that best describes this case:
     Aifto;Tort                                         Contract                                     Rroylslpnaljy Coniplex;Clyn-Lltigatton
   iJZU Auto: (22)                                      □ Bfeadi plob.ritracVwa!Ta^y. (06)                Ruleaibt Court, rules 3:4(W.^.4(^):
   il I Uninsured motbrist (^6).                        I     I Rule'3'.74b cdllectlons' (09)        I   I Aniitrust/Trade regulation (03)
   .Other Pl/PD/WD'(Personalln]uryyProperty'           L_J Other collections. (09)-                  L_^ C^nstoictibn defect (.10)
   .Dam^ageAVrongtuI Death) Tort:                      11^1 Insurance coverageflS).                  I ] Mass tort (40);
                                ^                      □ Other cpnlract:(37)                         i I Securities: titigalibn (28)'
   !□ Product,liafinity (24);                           Real Property                                CZI EnvirpnmeniatToxic tqrt (30)
   |1—1 Medjp.jriaJpjlcllc4{45)                        □ Eminent domain/lnverse                      □ Insurance-boverage- claims ansihg from-the
   !□ Other Pi/PbWO,(^j                                .___ condemnation (14)                              ^cye nstePpypyLsiciL^ly. domplex mi
   , Noh-Pl/PD/WD.(Other):Tort                         D Wrongful'eviction (33)                            iypesi(41)
   jn Business torUunfar business pradic^              CH Other real property (26)                   Enforce tneht’of uj dgment
   £3 Civil rig)its {b"8)                               t^wfutpeta.iner                              I   I Enforcemenlof judgment (20)
   'CD Defamatrdh (l3)                                  LJ Commercial (pi).                          MiMellanepus Civil Complaint
   O RraMd (16),                                        I I Residerttial (32)                        □ RtCO.1'27)
   IIZD imeii&tuai property (19);                       I I Drugs (38)                               I   I Other complaint, (hot spec/ffed.aboye) (42).
   O PmsB.ipnalh^l!gehce:(25},                          Judicial iReview.                            Miscellaneous Civil Petition
   iCD Other non-PD'PO)>yp tori (35)                    IZH .Asset forfeiture (05)                   □ Partnership and corporate goverrianCe (21)
     Emptoymenrt                                                petition reb arbrt.ration award (11) I   I Other petition {nol.spedfied above), (43)
   [i      I Wrongful terminaiion.(36)'                         Wrii of mandate (02)
   CD Q!her^e-mpi^ent;(-15),                                    Other judicial review (39)'
2. this ease' I__ J'is           iLKi isinot     complex under ru!e;3:40G:of the Callfornia: Rules Of Court If (he case is complex,, mark’the
     fa^pra requiring exceptibrjal judiciai ma.nageme.nt:
      a. □ Large; number of .separately, represented phrjj^,                 d. OjLarge number of witnesses
      b. I    I Extensive motion practice rafeing difficult or’nove!          e. I j Coordinationiwith related actions pending in* one or more courts
                ^^jues that wiii be .time^bn^mlrm to resptye                            in;.ptMooUnfies,;S.lates,,brcpuntrje:s.oriH
     c. I__I Substantial amount of documentary-evidence                       f. I 'I Substantial ppstjudgment judicial supervision

S.   Remedies Spughr=(;chec/f.a//'to.3Pp/y).va.[E] mpnetary bQ fTohmohetaiy'; declarato.ryrof ihjuhcttye. relief                               c; [KipUhitive
4.   Nurriber of causes of action: (specify):-2
5.   This case I      I is  I X I is not a class action isiiiL
6.   If there are any known- related cases, file and serve a notice, of relatedxase. (You may use form .CM-OISJ
Patej(Mar27j2020
Michael B. llbnow/r^ichole P. ^odgurski
                          :frYPE:OH PRINT,NAME);                                               (SH3NATURE OF PARTYiOR ATTOFINEY FOR PARTY)
                                                                          NOTICE
  • Plaintiff must file thisiatversheet with the-firsipaperfilediin the action or proceeding (exceptsmall claims cases or cases filed:
    Oh^er the. Probate                             prWelfare and ihstitutibifs‘Cpde];.. (Cal> Buies pf Court, ruie 3,220.).Failure to .file, may resujt:
    in.'-sanctions;
 '• File this coyer sheet, in 'additipn ,tp any coyer sheet required byllpcal cpu.rt rule.
 :• If-this case ,1s cdfTfplek uh‘de"r rule. 3.40,0 et seq. :bfthe California, Rules: of Court, you: must serve a copy of this cbvei^.sheet oh, all
    other parties to the action or proceeding.,
    Unless this is:elco!!eclions.case under njlp 3.740 pnecpmplex case, ms coyer sheeLvnil bp used fer statisticblj purposes ph^
                                                                                                                                                               ftO .I 0t 2
                                                                                                            ■pat. Rulearol Courtiiyies ^30.;3;220,;3.^;403^3..740;■
                                                         CIVIL CASE COVER SHEET                                      ca-             0). Jud.iMlAd.mtn^mfipni aid, 3;J.fl
                                                                                                                                                  •.www.couftinfo. ca.^V'
                                                                        Exhibit 1                                                        W«tUw p« &
                                                                                                                                                         18
                     Case 5:20-cv-04246-BLF Document 1-1 Filed 06/25/20 Page 12 of 16

                                                                                                                                     CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers, if you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best Indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney’s fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                           CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of Contract/Warranty (06)              Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                         Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) {if the                          Contract (not unlawful detainer           Construction Defect (10)
           case involves an uninsured                             or wrongful eviction)                 Claims Involving Mass Tori (40)
           motorist claim subject to                     Contracl/Warranty Breach-Seller                Securities Litigation (28)
           arbitration, check this item                       Plaintiff (not fraud or negligence)       Environmental/Toxic Tort (30)
           instead of Auto)                              Negligent Breach of Contract/                  Insurance Coverage Claims
Other PI/PD/WO (Personal Injury/                              Warranty                                        (arising from provisionally complex
Property Damage/Wrongful De^h)                           Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                Collections (e g., money owed, open              Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                            Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case^eller Plaintiff                     Abstract of Judgment (Out of
          Asbestos Personal Injury/                      Other Promissory Note/Collections                          County)
                 Wrongful Death                               Case                                           Confession of Judgment (non­
     Product Liability (not asbestos or             Insurance Coverage (notprovisionally                            domestic relations)
          toxic/environmental) (24)                      complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                           Other Coverage                                           (not unpaid taxes)
                 Physicians & Surgeons              Other Contract (37)                                      Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                       Judgment on Unpaid Taxes
                 Malpractice                             Other Contract Dispute                              Other Enforcement of Judgment
                                                Real Property                                                       Case
     Other PI/PD/WO (23)
          Premises Liability (e.g., slip            Eminent Oomain/Inverse                           Miscellaneous Civil Complaint
                 and fall)                               Condemnation (14)                              RICO (27)
          Intentional Bodily Injury/PD/WD           Wrongful Eviction (33)                              Other Complaint (not specified
                                                                                                             above) (42)
                 (e.g., assault, vandalism)         Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                          Declaratory Relief Only
                                                         Writ of Possession of Real Property                 Injunctive Relief Only (non­
                 Emotional Distress                      Mortgage Foreclosure                                       harassment)
          Negligent Infliction of                       Quiet Title
                 Emotional Distress                                                                          Mechanics Lien
                                                        Other Real Properly (not eminent                     Other Commercial Complaint
          Other PI/PD/WD                                 domain, landlord/tenant, or                                Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                                foreclosure)                                        Other Civil Complaint
     Business Tort/Unfair Business              Unlawful Detainer                                                  (non-tort/non-complex)
         Practice (07)                              Commercial (31)
                                                                                                     Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                    Partnership and Corporate
         false arrest) (not civil                   Drugs (38) (if the case involves illegal                 Governance (21)
          harassment) (08)                               drugs, c/reck this item; otherwise,            Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                above) (43)
            (13)                                Judicial Review                                              Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Prope^ (19)                       Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                   Writ of Mandate (02)                                           Abuse
         Legal Malpractice                              Writ-Administrative Mandamus                         Election Contest
         Other Professional Malpractice                 Writ-Mandamus on Limited Court                       Petition for Name Change
              (not medical or legal)                         Case Matter                                     Petition for Relief From Late
      Other Non-PI/PD/WO Tort (35)                      Writ-Other Limited Court Case                              Clam
Employment                                                   Review                                          Other Civil Petition
     Wrongful Termination (36)                      Other Judicial Review (39)
     Other Employment (15)                              Review of Health Officer Order
                                                        Notice of Appeal-Labor
                                                            Commissioner Appeals
CM-0t0[Rev.July1.2007|                                                                                                                  Pogs2of2
                                                     CIVIL CASE COVER SHEET

                                                                 Exhibit 1                                                           19
                 Case 5:20-cv-04246-BLF Document 1-1 Filed 06/25/20 Page 13 of 16


SUPERIOR COURT OF MONTEREY COUNTY
Monterey Branch. 1200 Aguajito Road, Monterey. CA 93940
                                                                                      CASE NUMBER
Laureen Shen                                                                           20CV001494
vs.
HARTFORD LIFE AND ACCIDENT INSURANCE                                         Case Management Conference
COMPANY

                      NOTICE OF ASSIGNMENT AND CASE MANAGEMENT CONFERENCE

Your case number ending EVEN is assigned for all purposes to the Hon. Marla O. Anderson- Dept. 14

Your case number ending ODD is assigned for all purposes to the Hon. Thomas W. Wills* Dept. 15


This notice and Alternative Dispute Resolution (ADR) information packet (CI-127)* must be served together with the
Summons and Complaint pursuant to California Rule of Court 3.221. Parlies are required to follow the case management
rules as outlined in California Rule of Court 3.722 and Chapter 6 of the Local Rules of Court found on the court website at
www.monterevcourt.ca.Qov . A case management statement from each party or joint statement shall be filed prior to the
conference as outlined in California Rule of Court 3.725.


                                 Date: September 29. 2020                      Tlme:9:00 AM

          Location: Monterey Courthouse. 1200 AGUAJITO ROAD, MONTEREY. CA 93940

*The ADR information packet (CI-127) can be found at FORMS on the court’s website at www.monterey.courts.ca.gov.

Pursuant to statutes of the State of California, it is the' responsibility of the court to establish procedures for the timely and
effective disposition of civil cases.

The court is charged with the responsibility of ensuring all parties a fair and timely resolution of their disputes, and the
court is in the best position to establish neutral rules and policies without adversely affecting all parties' right to a fair trial.
Effective management of the judicial system will build continuing respect by the community of government, minimize the
costs to the parties and the public, and maximize the probability that cases will be timely resolved.

The goals of the Monterey County civil case and trial management system are:
    1. To provide an effective and fair procedure for the timely disposition of civil cases;
   2. To provide a mechanism to gather needed case information in order to make appropriate judicial management
       decisions; and
   3. To establish reasonable rules and policies to require that cases reporting “ready” for trial may be tried without
       unnecessary delays or interruptions.

Court proceedings are in English. If you or a witness in your case needs an interpreter, please complete Judicial Council
form INT—300. You must file INT‘300 at the first floor clerks counter (or by e-flle) 15* business days prior to your
hearing.

Los procedimientos judiciales son en ingids. Si usted o un testigo en su caso necesita un interprete, complete el
formulario INT-300 del Consejo Judicial. Debe presenter el INT-300 con los empleados legales de la ohclna del
primer piso (o mediante archive electrdnico) 15* dies hdbiles antes de su audiencia.




                  NOTICE OF ALL PURPOSE CASE ASSIGNMENT                                         [Rev. January 2016]
                                                (Civil)

                                                            Exhibit 1                                                     20
Case 5:20-cv-04246-BLF Document 1-1 Filed 06/25/20 Page 14 of 16




                      EXHIBIT 2
Case 5:20-cv-04246-BLF Document 1-1 Filed 06/25/20 Page 15 of 16




                           Exhibit 2                               21
Case 5:20-cv-04246-BLF Document 1-1 Filed 06/25/20 Page 16 of 16




                           Exhibit 2                               22
